State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519365
________________________________

In the Matter of JAMES PINE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., McCarthy, Lynch and Devine, JJ.

                             __________


     James R. Pine, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78      (transferred to this
Court by order of the Supreme Court, entered      in Albany County) to
review a determination of the Superintendent      of Green Haven
Correctional Facility which found petitioner      guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Peters, P.J., McCarthy, Lynch and Devine, JJ., concur.
                              -2-                  519365

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court